48 N.Y.2d 760 (1979)
The People of the State of New York, Respondent,
v.
Lilah Mae Allen, Appellant.
Court of Appeals of the State of New York.
Argued October 12, 1979.
Decided November 13, 1979.
Walter H. Curchack for appellant.
Mario Merola, District Attorney (Edward G. Spell and Billie Manning of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for the reasons stated in the opinion by Mr. Justice JOSEPH P. SULLIVAN at the Appellate Division (61 AD2d 619).